

114 SRES 384 ATS: Designating the week of September 20 through September 24, 2021, as “Community School Coordinators Appreciation Week”.
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 384IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Brown (for himself, Mrs. Capito, Mr. Durbin, and Mr. Van Hollen) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of September 20 through September 24, 2021, as Community School Coordinators Appreciation Week.Whereas community schools marshal, align, and unite the assets, resources, and capacity of schools and communities for the success of students, families, and communities;Whereas community schools are an effective, evidence-based, and equity-driven strategy for school improvement included under section 4625 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275), as added by section 4601 of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 2029);Whereas community schools that provide integrated student supports, well-designed and expanded learning opportunities, and active family and community engagement and that use collaborative leadership and practices have positive academic and nonacademic outcomes, including improvements in student attendance, behavior, academic achievement, school readiness, mental and physical health, high school graduation rates, and school climate and reduced racial and economic achievement gaps;Whereas community schools have the potential for closing racial and economic achievement gaps, as indicated in a 2017 report;Whereas a 2020 study found that community schools in New York City had a positive impact on student attendance, on-time grade progression, and credit accumulation for high school students;Whereas community schools provide a strong social return on investment, with one study citing a social return of between $10 to $15 for every dollar invested over a 3-year period;Whereas community school coordinators are essential to building successful community schools and creating, strengthening, and maintaining partnerships between community schools and their communities;Whereas community school coordinators facilitate and provide leadership for the collaborative process and development of a continuum of supports and opportunities for children, families, and others within a school’s community that allow all students to learn and the community to thrive;Whereas the Coronavirus Disease 2019 (referred to in this preamble as COVID–19) pandemic poses additional academic, social, emotional, and health challenges for students, educators, and staff at community schools;Whereas community school coordinators have proven to be innovative and resourceful in response to the COVID–19 pandemic, including through organizing volunteers for mobile food pantries, hosting virtual parent hangouts and student lunch groups, continuing to support onsite behavioral health programs through an online platform, coordinating vaccination clinics, and mobilizing community completion of the 2020 Census;Whereas community school coordinators, through their role, deliver a strong monetary return on investment for community schools and their communities, with one study citing a return of $7.11 for every dollar invested in the salary of a community school coordinator; andWhereas Community School Coordinators Appreciation Week, celebrated from September 20 through September 24, 2021, recognizes, raises awareness of, and celebrates the thousands of community school coordinators across the country and the critical role of community school coordinators in the success of students: Now, therefore, be itThat the Senate—(1)designates the week of September 20 through September 24, 2021, as Community School Coordinators Appreciation Week;(2)thanks community school coordinators for the work they do to serve students, families, and communities, especially as communities continue to respond to the Coronavirus Disease 2019 pandemic; and(3)encourages students, parents, school administrators, and public officials to participate in events that celebrate Community School Coordinators Appreciation Week. 